Citation Nr: 1443734	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-02 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the right lower extremity, previously claimed as pain, burning and numbness of the right foot and toes, including as due to herbicide exposure.  

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as due to herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as due to herbicide exposure.  

4.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine with nerve root involvement, including as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1973.  

By rating action in December 2002, the RO denied service connection, in part, for pain, numbness and burning in the right foot and toes, claimed as due to herbicide exposure.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2011 decision by the RO which declined to reopen the claim for a neurological disorder of the right lower extremity and denied service connection for the remaining issues on appeal.  A video conference hearing before the undersigned was held in January 2014.  





FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the right lower extremity, previously claimed as pain, numbness and burning in the right foot and toes, including as due to herbicide exposure was finally denied by an unappealed rating decision in December 2002.  

2.  The evidence received since the December 2002 RO decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the right lower extremity.  

3.  The Veteran does not allege, nor do the service records show that he served in or stepped foot in Vietnam, and there is no credible evidence that otherwise shows that he was exposed to Agent Orange in service.  

4.  Peripheral neuropathy of the left lower extremity and bilateral upper extremities or degenerative disc disease of the lumbosacral spine with nerve root involvement was not present in service or until many years thereafter, and there is no competent evidence that any current disorder is causally or etiologically related to service or any incident therein, including any claimed herbicide exposure.  


CONCLUSIONS OF LAW

1.  The December 2002 RO decision that denied service connection for peripheral neuropathy of the right lower extremity, previously claimed as pain, numbness and burning in the right foot and toes, including as due to herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for peripheral neuropathy of the right lower extremity, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.307, 3.309, 20.1105 (2013).  

3.  Bilateral peripheral neuropathy of the upper extremities was not incurred in or aggravated by service, may not be so presumed, nor may the claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service, may not be so presumed, nor may the claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

5.  Degenerative joint disease of the lumbosacral spine with nerve root involvement was not incurred in or aggravated by service, may not be so presumed, nor may the claimed disability be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation for the issues addressed in this decision was accomplished by way of a letter from the RO to the Veteran dated in December 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The issues were last readjudicated in a supplemental statement of the case (SSOC) issued in February 2012.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Therefore, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA and private medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  The Veteran testified at a videoconference hearing before the undersigned in January 2014.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board concludes that an examination is not needed because there is no indication that the claimed disabilities (issues 2, 3 and 4) may be related to an in-service event or a disease manifested in accordance with presumptive service connection regulations for which the Veteran qualifies, and because new and material evidence has not been submitted to reopen the claim for a right lower extremity disability (issue 1).  In regard to the service connection claims, as detailed below, there is no credible evidence of an in-service event (exposure to herbicides).  Also, the record only contains the Veteran's conclusory generalized statement that his disabilities are caused by herbicide exposure.  Thus, the low threshold of an "indication" that the claimed disabilities have a causal connection to herbicide exposure has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  In regard to the new and material evidence issue, as the claim is not reopened, no examination is necessary.  38 C.F.R. § 3.159(4)(iii) (2013).   

Furthermore, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's claim for peripheral neuropathy of the right lower extremity, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for right lower extremity was last finally denied by the RO in December 2002, and there was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of this issue.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran's request to reopen his claim for service connection was received in October 2009, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this regard, the Board notes that no additional evidence pertaining to this issue was received during the one year period following the December 2002 rating decision that initially denied service connection.  

The evidence of record at the time of the December 2002 rating decision that denied service connection included the Veteran's STRs, VA medical records for treatment in 2001 and 2002, and private medical records for treatment from 1985 to 1993.  

The STRs showed that at the time of service enlistment, the Veteran reported a history of a right leg fracture in 1968.  The STRs, including his service separation examination in June 1973, showed no complaints, treatment, abnormalities or diagnosis for any neurological problems involving his right lower extremity in service, and no pertinent abnormalities were noted on examination at separation.  

The private medical records showed treatment for a left elbow injury with residual left ulnar nerve symptoms since an industrial accident in 1984.  The private records did not show any complaints, findings or diagnosis for any right lower extremity problems.  

The VA medical records showed treatment for various maladies, including a history of right hip and low back pain with radiculopathy.  

At this point, it should be noted that at the time of his original claim, the Veteran asserted that his right lower extremity problems were due to herbicide exposure while serving aboard the USS Schofield (DEG-3) that operated off the coast of Vietnam in the early 1970's.  The Veteran did not claim to have visited or set foot on land in Vietnam, and asserted that his right lower extremity problems were due to exposure from Agent Orange spraying that drifted off shore.  

By rating action in December 2002, the RO denied service connection for chronic pain involving the right hip and right foot with numbness and burning in the toes on the basis that there was no evidence of any signs or symptoms of a disability in service or any competent medical evidence linking any right lower extremity disability to service or his claimed exposure to herbicides.  

The evidence added to the record since the December 2002 rating decision includes VA medical records showing treatment for various maladies, including neurological symptoms involving the right lower extremity from 2007 to 2011, and a transcript of a videoconference hearing in January 2014.  

The VA medical reports showed treatment for low back pain with radiculopathy down the right leg, but do not show that any current right lower extremity disorder was incurred in or aggravated by service or any incident therein, to include his claimed herbicide exposure.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

Likewise, the Veteran's testimony at the videoconference hearing in January 2014, did not offer any additional material information or any substantive argument not previously considered by the RO in December 2002, that is related to the current issue on appeal.  The Veteran's general assertions that his right lower extremity disability was the result of herbicide exposure were previously considered.  However, as the Veteran never served in or otherwise set foot on land in Vietnam, and has not provided any competent evidence that shows a causal connection or medical link between his right lower extremity disability and service, the Board finds his testimony is cumulative and redundant and does not raise a reasonable possibility of substantiating his claim.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim of service connection for peripheral neuropathy of the right lower extremity, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and peripheral neuropathy is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at section 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Early-onset peripheral neuropathy is among the diseases listed in 38 C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The recent Federal Circuit decision, Haas v. Peake, 525 F.3rd 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009), held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2013).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Low Back, Bilateral Upper and Left Lower Extremities

The Veteran contends that service connection should be established for a low back disability and bilateral upper and left lower extremities based on exposure to herbicides in service.  The Veteran does not allege that he served in or otherwise visited the Republic of Vietnam, but that he was nonetheless, exposed to herbicides while serving aboard the USS Schofield in the waters off the coast of Vietnam.  The Veteran testified that he believed that he could have been exposed to herbicides when his ship sailed in close proximity to the coastline, and the general weather conditions could have carried the herbicides sprayed on land off shore.  

With respect to the Veteran's contention that due to his close proximity to the Vietnam coast, he was exposed to Agent Orange through the air, he is, in essence, attempting to expand the statutory presumption of herbicide exposure to waters offshore Vietnam.  This matter has been finally settled by Haas.  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  Accordingly, the Veteran's argument that alleged exposure to herbicides via wind off the coast of Vietnam cannot be presumed.  

In a related matter, the Board notes VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  However, the USS Schofield is not one of the vessels recognized as having conducted "brown water" operations in Vietnam.  Given the nature of its mission, its size and draft, and the absence of any indication in the ship's deck logs that it conducted brown water operations, or that it transported, used, stored or tested herbicide agents (see JSRRC (Joint Services Records Research Center) May 2009 Memorandum), there is no reason beyond speculation to believe that the Veteran would have been exposed to herbicide agents while serving on the USS Schofield.  Service connection cannot be based on speculation.  See 38 C.F.R. § 3.102 (2013).  Thus, consideration of exposure under the theory that his ship operated in close proximity to the shoreline and therefore should be recognized as a "brown water" vessel, or that the ship otherwise transported or stored herbicide agents, is not appropriate to the facts in this case.  

The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are specifically limited to those individuals who were actually physically present in the boundaries of the Republic of Vietnam at some point during service.  In this case, the Veteran does not claim nor do the records demonstrate that he physically visited or had duty in the Republic of Vietnam.  Because the Veteran does not meet the criteria of having "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his claim must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this regard, the Veteran does not claim to have had any problems or pertinent abnormalities referable to the disabilities at issue on appeal during service or until many years thereafter.  Likewise, the STRs are completely silent for any treatment, abnormalities or diagnosis referable to any injuries or neurological problems referable to his back or upper and lower extremities.  

Private medical reports of record showed that the Veteran suffered a left elbow injury lifting a heavy object at work in early 1984, and underwent left ulnar nerve transposition in August 1985.  The impression was status post left ulnar nerve transposition.  

VA treatment records showed treatment for chronic back pain with radiculopathy into the lower extremities in 2001 and 2002.  X-ray studies of the lumbar spine in November 2001 showed scoliosis with convexity to the right and mild degenerative changes at multiple levels.  The diagnosis on a VA outpatient note in September 2008 was bilateral plantar fasciitis.  A VA MRI in May 2011 showed dextrorotoscoliosis, congenital narrowing of the spinal canal, multiple degenerative changes in the lumbar spinal vertebrae and discs with minor posterior disc bulging from L1-L4 and mild diffuse disc bulging at L4-5.  VA EMG studies at that time were consistent with chronic right L5 radiculopathy with sensory and motor axonal neuropathy of the legs.  The assessment included chronic low back pain, L5 radiculopathy and idiopathic peripheral neuropathy of the lower extremities.  

In this case, the Board finds that the Veteran's belief that his current low back and bilateral upper and left lower extremity disabilities are related to herbicide exposure in service is of limited probative value, and is outweighed by evidence from the Service Department regarding the likelihood of herbicide exposure based on dates, locations, type of service, etc. discussed above.  

The Board commends the Veteran for his service, but as there is no competent, probative evidence of a connection between any claimed in-service exposure to herbicides and his current disabilities, and no evidence of any manifestations or symptoms attributable to any such disorders until some 30 years or more after his release from active service, the Board finds no basis for a favorable disposition of his appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

      (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been received to reopen the claim of service connection for peripheral neuropathy of the right lower extremity, including as due to herbicide exposure, the appeal is denied.  

Service connection for bilateral peripheral neuropathy of the upper extremities, including as due to herbicide exposure, is denied.  

Service connection for peripheral neuropathy of the left lower extremity, including as due to herbicide exposure, is denied.  

Service connection for degenerative disc disease of the lumbosacral spine with nerve root involvement, including as due to herbicide exposure, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


